DETAILED ACTION
    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 November 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1, 6 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
	As amended, independent claims 1 and 6 now recite “A cleaning pad comprising: a liquid pervious floor sheet, an absorbent core…” and in the last line “…and an amine oxide cleaning composition.” There is no support in the originally filed disclosure for a cleaning pad that comprises an amine oxide cleaning solution. The specification mentions testing the cleaning pad in use with an amine oxide cleaning solution, but does not mention that the pad itself comprises the amine oxide solution. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 6, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the gradient core" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the gradient core" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
w in the other limitations discussing AGM distribution in claims 1 and 6?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Policicchio et al., US 6,101,661 in view of Rottger et al., US 8,603,622 and in further view of 
Szewczyk et al., “B.2.I - Dish and Household Cleaning” pages 135-136 (from “Handbook for Cleaning/Decontamination of Surfaces” Volume 1, 2007).
	Policicchio et al. disclose the claimed invention including a liquid pervious floor sheet (401), an absorbent core juxtaposed with the floor sheet and comprising from 5 to 50 w% absorbent gelling material therein (404, 405, 407, 409; Column 19 Lines 31-36, Column 8 Lines 10-13), the cleaning pad having an absorbency of 0.65 to 0.7 (Column 17 Lines 2-8 and Claims 10-11 in Column 23, in that it retains absorbed fluid and not more than about 40%, 25%, 15%, or 10% of fluid gets squeezed out, 35% or 30% squeeze out is considered by the Examiner as 0.65 or 0.7 absorbency ratio in that 65% or 70% of the fluid is absorbed, and additionally the pad of Policicchio et al. is capable of having an absorbency of 0.65 to 0.7 as it comprises the same material as the Applicant’s), the absorbent core comprises an upper core layer with an AGM distribution of  35% (405, Figure 5b; Column 10 Lines 58-62 “at least 25% by weight”) and a lower core layer with an AGM distribution of 15% (409, Figure 5b; Column 10 Lines 58-60, “at 
	Rottger et al. teach an absorbent structure including core layers such as a liquid absorbent layer, a liquid storage layer, and a liquid distribution layer (Column 1 Lines 12-19), the absorbent structure can be used in a number of products, including wipes (Column 14 Line 65 to Column 15 Line 3).  The absorbent structure includes AGM (in the form of super absorbent material, SAP, Column 5 Lines 35-42) and the AGM is in a gradient distribution of at least 40 %w (Figures 1-3, Column 5 Lines 8-14, Column 10 Lines 47-50) with AGM percentage 
	Szewczyk et al. teach that to clean mold and mildew from surfaces that a popular surfactant is an amine oxide type of cleaning composition, and these types have been used extensively (page 136, second paragraph).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distribution of AGM of Policicchio et al. to be present in the core in gradient distribution, the core comprising a gradient AGM distribution of at least 40%w, with AGM percentage decreasing as the floor sheet is approached, as taught by Rottger et al. so that fluid can be transported through portions of the absorbent core by capillary force or reverse suction effect. Also it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pad of Policicchio et al. and Rottger et al. to comprise an amine oxide cleaning composition absorbed within the pad, as taught by Szewczyk et al. to be a popular surfactant in use in cleaning mold and mildew from a surface.
Response to Arguments
5.	Applicant's arguments filed 12 November 2020 have been fully considered but they are not persuasive.
	Regarding the rejection under 35 USC 112(b) the Applicant states that their claim has been amended to clarify that the core is a gradient core and that the layer is considered as a whole in determining the overall core gradient.  The Applicant points to paragraph 0044 for with the absorbent gelling material percentage decreasing as the floor sheet is approached…”  Is the 40%w of the gradient core an overall % of the AGM distribution? It is not clear how there is 35% AGM distribution in an upper core, 15% distribution in a lower core where the gradient core in between the lower and upper cores have a 40w% distribution while yet the AGM % decreases as the floor sheet is approached. Also, it would be helpful for the Applicant to clarify if the % in line 6 the same unit or same percentage as %w in the other limitations discussing AGM distribution in claims 1 and 6?  
Applicant's arguments of Policicchio et al. and Rottger et al. fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments also do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg